         Case 4:16-cv-01730-YGR Document 159-2 Filed 02/11/19 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
                                       OAKLAND DIVISION
 3

 4     WINDY CITY INNOVATIONS, LLC                         Case No. 4:16-cv-01730-YGR
 5                       Plaintiff,                        [PROPOSED] ORDER GRANTING
 6                                                         FACEBOOK, INC.’S
             v.
                                                           ADMINISTRATIVE MOTION TO
 7     FACEBOOK, INC.,                                     FILE UNDER SEAL (RE:
                                                           FACEBOOK’S MOTION FOR
 8                       Defendant.                        SUMMARY JUDGMENT)
 9

10
            In accordance with Civil Local Rules 7-11 and 79-5, Facebook, Inc. (“Facebook”) has filed
11
     an administrative motion for an order to seal portions of Facebook’s Motion for Summary Judgment,
12
     portions of Facebook’s Separate Statement of Undisputed Facts In Support of Motion for Summary
13
     Judgment, and Exhibits 1, 2, 3, 8, 10, 14, 18, 19, 20, 21 and 23 to the Declaration of Phillip E.
14
     Morton in Support of Facebook’s Motion for Summary Judgment.
15
            Having considered Facebook’s Motion, and COMPELLING REASONS HAVING BEEN
16
     SHOWN, the Court hereby GRANTS the Motion as follows:
17

18                          Document                                 Portion to Be Sealed
19
            Facebook’s      Motion     for   Summary Page 3, lines 7-17 and 20-22
20          Judgment
                                                          Page 4, lines 1-4, 6, 10-11 and 15-16
21
                                                          Page 5, lines 14-15
22
                                                          Page 6, lines 1-7, 9-10, 12 and 21-22
23
                                                          Page 7, lines 4 and 17-24
24

25                                                        Page 8, lines 1-5, 7-8, 11-13, 16-17 and 26
                                                          (at n.6)
26
                                                          Page 9, lines 6-7 and 9
27
                                                          Page 11, lines 28
28
                                                                        [PROPOSED] ORDER GRANTING FACEBOOK’S
                                                                      ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                  CASE NO. 4:16-CV-01730-YGR
     Case 4:16-cv-01730-YGR Document 159-2 Filed 02/11/19 Page 2 of 3



 1                    Document                              Portion to Be Sealed
 2                                               Page 12, lines 1-3
 3
       Facebook’s Separate Statement of Page 1, lines 14-16 (Fact 4), 21-22 (Fact
 4     Undisputed Facts In Support of Motion 5), 24-25 (Fact 6)
       for Summary Judgment
 5                                           Page 2, lines 2-3 (Fact 7), 5-6 (Fact 8), 9-
                                             14 (Fact 9), 17-18 (Fact 10), 22-25 (Fact
 6                                           11)
 7                                               Page 3, line 11 (Fact 15)
 8
                                                 Page 5, lines 25 (Fact 25), 27 (Fact 26)
 9
                                                 Page 6, lines 3-4 (Fact 27), 7-8 (Fact 28)
10
                                                 Page 12, lines 14-15 (Fact 70)
11
       Exhibits to Decl. of Phillip Morton       Exhibit 1 - excerpts from the deposition
12                                               transcript of Daniel Marks, conducted
                                                 October 25, 2018 (in its entirety)
13

14                                               Exhibit 2 – facsimile from UtiliCorp
                                                 United to Brian Spencer and Tony Fung re:
15                                               “Work For Hire Agreement” dated May
                                                 17, 1995 (in its entirety)
16
                                                 Exhibit 3 – excerpts from the deposition
17                                               transcript of Peter Trzyna, conducted
                                                 October 23, 2018 (in its entirety)
18

19                                               Exhibit 8 – excerpts from the deposition
                                                 transcript of Mark T. Jones, conducted
20                                               January 11, 2019 (in its entirety)

21                                               Exhibit 10 – excerpts from the Expert
                                                 Report of Dr. Mark T. Jones, dated
22                                               November 9, 2018 (in its entirety)
23                                               Exhibit 14 – FB-WC_000000394,
24                                               “Messaging Overview – Wiki” (portions
                                                 highlighted in light green only)
25
                                                 Exhibit 18 – Windy City’s Objections and
26                                               Responses to Individual Interrogatories
                                                 Nos. 9-10, dated October 26 2018 (in its
27                                               entirety)
28
                                                               [PROPOSED] ORDER GRANTING FACEBOOK’S
                                                             ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 4:16-CV-01730-YGR
        Case 4:16-cv-01730-YGR Document 159-2 Filed 02/11/19 Page 3 of 3



 1                      Document                       Portion to Be Sealed
 2                                           Exhibit 19 – Windy City’s Patent L.R. 3-1
 3                                           and 3-2 Disclosures, dated October 19,
                                             2016 (in its entirety)
 4
                                             Exhibit 20 – excerpts from the Expert
 5                                           Report of Roy Weinstein, dated November
                                             9, 2018 (in its entirety)
 6
                                             Exhibit 21 – excerpts from the deposition
 7
                                             transcript of Roy Weinstein, conducted
 8                                           January 9, 2019 (in its entirety)

 9                                           Exhibit 23 – Exhibit 9 to the Expert Report
                                             of Roy Weinstein (in its entirety)
10

11

12         IT IS SO ORDERED.

13

14
     Dated: ______________________           ______________________________
15                                           Hon. Yvonne Gonzalez Rogers
                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           [PROPOSED] ORDER GRANTING FACEBOOK’S
                                                         ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                     CASE NO. 4:16-CV-01730-YGR
